Citation Nr: 0124069	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  94-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
brachial plexus injury, status post repair of the right 
shoulder with atrophy of the right deltoid muscle and 
limitation of motion of the right elbow, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for thoracic spine 
scoliosis with degenerative changes, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for compression 
fractures of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in June 1992 and October 1995.  The Board 
remanded this case back to the RO for further development in 
April 1997, and the case has since been returned to the RO.

The veteran's appeal initially included the issue of 
entitlement to a total disability evaluation based upon 
unemployability due to service-connected disabilities (TDIU), 
but this claim was granted in a May 2001 rating decision.

Additionally, the Board observes that the veteran initially 
requested a VA Travel Board hearing, but he withdrew this 
request in August 1993.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right shoulder is ankylosed; however, this 
disability does not involve a dominant upper extremity, as 
the veteran is left-handed, and there is no evidence of 
nonunion of the humerus.

3.  The veteran's service-connected thoracic spine disability 
encompasses degenerative disc disease and is moderate in 
degree.

4.  Recent medical evidence of record, taken as a whole, does 
not support the finding that the veteran currently has 
compression fractures of the thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a brachial plexus injury, status post repair 
of the right shoulder with atrophy of the right deltoid 
muscle and limitation of motion of the right elbow, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code 5200 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for a 20 percent evaluation for thoracic 
spine scoliosis with degenerative changes have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5291, 5293 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

3.  Compression fractures of the thoracic spine were not 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  The statute pertaining to the VA's duty to 
assist the veteran was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  See also 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise, and the Secretary has done so.  See generally 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  The VA also has a duty to assist the veteran in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of the VA; and 
any other relevant records held by any federal department or 
agency identified by the veteran.  If the VA is unable to 
obtain records identified by the veteran, the VA must notify 
him of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.  Also, in 
the case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001).
 
After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new laws and regulations.  In 
regard to each of these claims, the RO has afforded the 
veteran a thorough VA examination, and there is no indication 
of additional medical evidence, such as outpatient treatment 
records, that have not been obtained by the RO to date.  The 
Board also finds that, in its August 1992 Statement of the 
Case, the RO duly informed the veteran of the type of 
evidence needed to support his claims on appeal.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO has apparently not 
considered his claims under the new provisions.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The Board therefore finds that disposition of these claims at 
the present time is appropriate.

II.  Claims for increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001). 


A.  Right upper extremity disorder

In a September 1975 rating decision, the RO granted service 
connection for ankylosis of the acromiohumeral head of the 
right shoulder on the basis of in-service treatment for this 
disorder following a December 1972 in-service injury.  A 40 
percent evaluation was assigned, effective from June 1975.  
This evaluation has since remained in effect and is at issue 
in this case, although subsequent rating actions have 
characterized this disability as including limitation of 
motion of the right elbow.

A disability determination evaluation conducted at Marquette 
Medical Center in Marquette, Michigan in November 1992 
revealed a fused right shoulder with obvious atrophy about 
the deltoid, range of motion to about 80 degrees of flexion 
and abduction, and zero degrees of rotation.  

During his August 1993 VA hearing, the veteran complained of 
pain and loss of motion in his right upper extremity.

At the time of his September 1993 VA spine examination, the 
veteran complained of "scapulothoracic pain" of the right 
shoulder, primarily along the medial border of his right 
scapula with extension across the thoracic spine.  The 
examination revealed a fixed right shoulder at approximately 
25 degrees of forward flexion and abduction.  There was 
obvious wasting of the right deltoid musculature, as well as 
posterior scapular musculature.  There was no tenderness to 
palpation about the right shoulder.  Range of motion studies 
revealed abduction and forward flexion, primarily with 
scapulothoracic motion, to 60 degrees.  No internal or 
external rotation was noted.  There was no evidence of soft 
tissue swelling or effusion of the right elbow.  Range of 
motion of the right elbow was zero to 150 degrees.  X-rays of 
the right shoulder revealed a well-healed fusion between the 
proximal humerus and the scapula at the level of the glenoid 
joint, as well as the acromio and humeral articulation.  The 
pertinent impressions were right shoulder fusion and diffuse 
joint complaints in the upper extremities at the elbows, 
wrists, and fingers.  The examiner further noted that the 
veteran had positive Tinel's sign of the right elbow.

The veteran's October 1993 VA orthopedic examination revealed 
limited range of motion and abduction (not specified) as 
secondary to his right shoulder fusion.  Additionally, there 
was spontaneous winging of the right scapula.  The 
surrounding muscles were well built up as secondary to 
physical therapy.

VA x-rays of the right shoulder from January 1994 revealed 
changes consistent with arthrodesis.

The veteran's September 1997 VA spine examination revealed 
moderate atrophy and diminished sensation in the area of the 
right shoulder.  Range of motion studies revealed abduction 
to 90 degrees, internal rotation to 120 degrees, and external 
rotation to 5 degrees.  There was no real tenderness in the 
shoulder and excellent scapulothoracic function without 
muscle spasm.  An examination of both elbows revealed zero to 
135 degrees bilaterally.  The veteran was noted to be left-
handed and to have a good grip strength of both hands, 
although there was one-half full muscle unit measurement in 
the right hand as compared to the left.  The diagnosis was 
sequelae of a right shoulder fusion, with minimal weakness in 
the right upper extremity, moderate limitation of motion 
about the shoulder, and a pain syndrome.  

In May 1998, the veteran underwent a further VA examination 
with an examiner who had an opportunity to review his claims 
file.  Upon examination, the veteran was noted to have 
atrophy in his right deltoid, supraspinatus, and 
infraspinatus muscle areas.  The biceps and triceps were 
strong, and the right forearm was noted to be normal.  
Decreased pinprick sensation over the lateral right shoulder 
extending into the lateral arm was shown.  The right 
glenohumeral joint was fused, and the scapula and humerus 
moved as one unit.  Range of motion studies revealed 
abduction to 80 degrees and flexion to 60 degrees, all of 
which was thoracoscapular with no glenohumeral motion.  There 
was no internal or external rotation of the glenohumeral 
joint, and the veteran was able to protract and retract his 
scapula.  There was no winging of the scapula.  Motor muscle 
testing in the right upper extremity was absent deltoid, 
internal, and external rotator groups.  The pertinent 
diagnoses were a traumatic right shoulder fracture 
dislocation, a fusion of the right glenohumeral joint, and 
right axillary traumatic neuropathy.  All diagnoses were 
described as old and stable. 

The RO has evaluated the veteran's right upper extremity 
disability by analogy at the 40 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2001).  See 38 C.F.R. §§ 4.20, 
4.27 (2001).  The veteran is left-handed, and his right upper 
extremity disability has been evaluated as a minor joint.  38 
C.F.R. § 4.69 (2001).  

Under Diagnostic Code 5200, a maximum evaluation of 40 
percent is warranted for a minor joint with unfavorable 
ankylosis of scapulohumeral articulation, with abduction 
limited to 25 degrees from the side.  The only basis for a 
higher evaluation for a shoulder disability is in cases of 
nonunion of the humerus (Diagnostic Code 5200), but that has 
not been shown in this case.  The Board has also considered a 
higher evaluation on the basis of elbow disability, but there 
is no evidence of unfavorable elbow ankylosis at an angle of 
less than 50 degrees or with complete loss of supination or 
pronation (as would warrant a 50 percent evaluation under 
Diagnostic Code 5205); or a flail joint (as would warrant a 
50 percent evaluation under Diagnostic Code 5209). 

Additionally, as there is no basis for evaluation of the 
veteran's right upper extremity disorder under a section 
other than Diagnostic Code 5200, the Board finds that the 
evidence does not support an additional 10 percent on the 
basis of painful motion or functional loss due to pain, which 
in any case have not been shown to be significant in this 
case.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (2001).  
 
In short, the Board finds no schedular basis for an 
evaluation in excess of 40 percent for the veteran's right 
upper extremity disorder, and the preponderance of the 
evidence is therefore against his claim for that benefit.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).

B.  Thoracic spine disorder

In an April 1985 rating decision, the RO granted service 
connection for scoliosis of the dorsal spine as proximately 
due to the veteran's service-connected right upper extremity 
disability.  A 10 percent evaluation was assigned, effective 
from August 1984.  This evaluation has since remained in 
effect and is at issue in this case.  The Board also notes 
that, in a July 1994 rating decision, degenerative changes 
were recognized as part of the veteran's service-connected 
thoracic spine disability.  

A February 1992 report from Marquette General Hospital 
indicates that the veteran had complaints of increased back 
pain.  An examination revealed tenderness over the lumbar 
spinous processes and paraspinous muscles of the back 
bilaterally.  X-rays revealed multiple compression fractures 
noted from T6 to T10 and also osteophytes on T11, T12, and L1 
on the anterior bodies of these vertebrae.  The diagnosis was 
acute severe back pain secondary to compression fractures of 
T6 through T10 and arthritis of the spine.  

A July 1992 evaluation from Marquette Medical Center revealed 
no significant scoliosis, with thoracolumbar flexion and 
extension "grossly full."  Some pain was noted with low 
back side bending.  X-rays of the thoracic spine revealed a 
mild compression deformity in the mid-thoracic spine level, 
with no invasive changes suggesting a tumor and no 
significant scoliosis.  The impression was mechanical low 
back pain, with an indeterminate cause.  

The veteran's November 1992 evaluation at Marquette Medical 
Center revealed no spasm of the low back and moderate 
tenderness to palpation and percussion at the dorsolumbar 
junction.  No sciatic notch tenderness was revealed.  Range 
of motion studies revealed flexion to 60 degrees; extension, 
right lateral flexion, and left lateral flexion to 20 
degrees; and bilateral rotation to 30 degrees.  X-rays of the 
spine revealed some degenerative changes and old mild 
compression deformities of unknown significance.  The 
assessment was chronic thoracolumbar spine strain.

During his August 1993 VA hearing, the veteran complained of 
continuous pain in the spine, with radiation down to the 
lower extremities.  

At the time of his September 1993 VA spine examination, the 
veteran complained of progressively worsening thoracolumbar 
spine pain that radiated down to his legs.  The examination 
revealed significant paraspinous muscle spasm on the right 
and left, with tenderness to palpation diffusely between T4 
and T12 on the right and left.  Range of motion studies 
revealed forward flexion to 5 to 10 degrees, extension to 
zero degrees, bilateral lateral bending to 20 degrees, and 
bilateral rotation to 30 degrees.  All lumbar spine motions 
were limited by severe pain.  X-rays revealed slightly 
decreased vertebral body height from T7 to T11.  There were 
osteophytes noted from T10 to T12, consistent with traction 
osteophytes.  Alignment of the thoracic spine appeared to be 
normal.  The diagnosis was thoracic spine pain, and the 
examiner noted that the x-ray findings were consistent with 
mechanical back pain, primarily secondary to stress placed 
upon the region by right shoulder fusion, and might represent 
instability at the motion segments between T10 and T12.  

The veteran complained of shooting pains from his back down 
to his legs during his October 1993 VA orthopedic 
examination.  He also reported recent muscle injections to 
address his back spasms and the use of a TENS unit that 
helped "incompletely."  The examination revealed no obvious 
spasm upon palpation of the erector spine muscles.  

VA x-rays of the spine from January 1994 revealed mild 
degenerative changes at the thoracolumbar junction.  An 
August 1994 magnetic resonance imaging (MRI) study revealed 
no significant abnormalities of the thoracic spine, although 
morphology of the vertebral bodies was noted to be suggestive 
of old Scheuermann's disease.

The veteran's September 1997 VA spine examination revealed 
forward flexion to 50 degrees, right side bending to 10 
degrees, left side bending to 30 degrees, bilateral rotation 
to 40 degrees, and extension to 10 degrees.  The examiner was 
unable to appreciate significant scoliosis and felt no muscle 
spasm in the low back.  There was a very low-grade scoliosis 
at the junction of the thoracic and lumbar spine, which 
"normally would be relatively insignificant."  There was 
minimal wedging in the thoracic spine, and, upon a review of 
prior x-rays, the examiner was not certain "whether this is 
a compression fracture or whether it might even be related to 
a Scheuermann's disease on a congenital basis."  The 
diagnosis was mild degenerative disease in the back, and the 
examiner was not able to determine a logical relationship 
between the back and shoulder.

An further VA examination, from May 1998, revealed 15 degrees 
of thoracolumbar scoliosis.  Range of motion studies revealed 
lumbar flexion to 45 degrees, with rotation of the trunk with 
the left shoulder grouping forward in a counterclockwise 
motion of the spine rotation.  There was also 10 degrees of 
lumbar extension, 20 degrees of bilateral lateral flexion, 
and 30 degrees of bilateral rotation.  The pertinent 
diagnoses were mild thoracolumbar scoliosis and persistent 
and active thoracolumbar strain syndrome.  The examiner 
commented that it was more than likely that the veteran's 
back condition was aggravated by a work-related injury in 
1991, involving his right arm mechanism.  The imbalance 
between the two upper extremities was also listed as a 
possible contributory factor.  Moreover, the examiner noted 
that spinal x-rays, while showing degenerative disc disease 
in the thoracolumbar disc segments, did not show compression 
fractures.

The veteran's claims file was also reviewed by an additional 
VA doctor in July 2000.  This doctor found no basis to change 
the diagnoses listed in the 1998 VA examination report.  

The RO has evaluated the veteran's service-connected thoracic 
spine disorder by analogy at the 10 percent rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2001).  Under this code 
section, a maximum evaluation of 10 percent is warranted in 
cases of moderate or severe limitation of motion of the 
thoracic spine.  

As such, the Board has considered whether there exists a 
basis for an even higher evaluation under other diagnostic 
criteria.  In this regard, the Board is aware that the 
veteran's thoracic spine disability includes degenerative 
changes, and degenerative disc disease was shown by x-ray in 
May 1998.  Under Diagnostic Code 5293, a 20 percent 
evaluation may be assigned in cases of moderate 
intervertebral disc syndrome, with recurring attacks.  In 
view of several of the veteran's symptoms, including pain 
with motion during a 1993 VA examination and overall 
moderately limited range of motion of the spine, the Board 
finds that a 20 percent evaluation under Diagnostic Code 5293 
would be appropriate in this case.

The Board has also considered whether a 40 percent evaluation 
might be assigned under this section on the basis of severe 
intervertebral disc syndrome.  While the Board is aware that 
the veteran's pain with motion was described as severe during 
his September 1993 VA examination, and forward flexion was 
quite limited as well, a 1997 VA examination report indicates 
that his disability was mild.  The Board acknowledges some 
variation in the degree of the veteran's thoracic spine 
symptoms during the pendency of this appeal, but the overall 
disability picture has been shown to be moderate in degree.  
A 40 percent evaluation under this section is therefore not 
warranted.

Finally, the Board notes that the veteran's disability does 
not encompass a fracture with deformity (as described further 
below), as would warrant an additional 10 percent under 
Diagnostic Code 5285.  Rather, the evidence supports a 20 
percent evaluation, and not more, for the veteran's service-
connected thoracic spine disability.


C.  Consideration under 38 C.F.R. § 3.321(b)(1)

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that disorders 
have necessitated frequent periods of hospitalization during 
the pendency of this appeal.  The Board is aware that the 
veteran has been granted entitlement to TDIU, but this grant 
also contemplates a separately service-connected lumbar spine 
disorder, currently evaluated as 20 percent disabling.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for compression 
fractures of the thoracic spine
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

The evidence pertaining to this claim has been discussed 
above in conjunction with the veteran's claim for an 
increased rating for a service-connected thoracic spine 
disorder.  The Board is aware that compression fractures of 
the thoracic spine were noted to be shown by x-ray in 1992.  
However, there is no evidence of record of treatment for such 
fractures at the time of their alleged occurrence, and the 
veteran's most recent x-rays, from 1998, did not show such 
fractures.  What has been shown is degenerative changes of 
the thoracic spine.  The Board is aware of this aspect of the 
veteran's thoracic spine disability and, as a result, has 
increased the evaluation for his service-connected thoracic 
spine disability to 20 percent.  The Board finds that this is 
a more appropriate disposition of the veteran's appeal than 
expanding the grant of service connection to include 
fractures that, in view of the evidence of record as a whole, 
do not appear to be present.  

While the Board has considered the veteran's lay opinion on 
this matter, he has not been shown to possess the medical 
expertise or training needed to render a competent diagnosis 
or an etiology opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, his lay contentions 
do not constitute competent medical evidence.

In the absence of current compression fractures of the 
thoracic spine, the preponderance of the evidence is against 
the veteran's claim for service connection for that disorder.  
As the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001) are not applicable. 

ORDER

Entitlement to an increased evaluation for residuals of a 
brachial plexus injury, status post repair of the right 
shoulder with atrophy of the right deltoid muscle and 
limitation of motion of the right elbow, is denied.

Entitlement to a 20 percent evaluation for thoracic spine 
scoliosis with degenerative changes is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for compression fractures 
of the thoracic spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

